          Case 6:20-cv-01251-CEM-EJK Document 1-1 Filed 07/13/20 Page 1 of 31 PageID 5
Filing # 104593974  E-Filed 03/09/2020 08:46:24 PM

  FORM 1.997. CIVIL COVER SHEET

  The civil cover sheet and the information contained in it neither replace nor supplement the filing and service of
  pleadings or other documents as required by law. This form must be filed by the plaintiff or petitioner with the
  Clerk of Court for the purpose of reporting data pursuant to section 25.075, Florida Statutes. (See instructions
  for completion.)


       I.           CASE STYLE
                                            IN THE CIRCUIT COURT OF THE NINTH JUDICIAL CIRCUIT,
                                             IN AND FOR ORANGE COUNTY, FLORIDA

                                                                          Case No.: _________________
                                                                          Judge: ____________________
  Debra Thomas
   Plaintiff
                   vs.
  US Corrections LLC, Prisoner Transportation Services Inc
  Defendant



       II.          AMOUNT OF CLAIM
                    Please indicate the estimated amount of the claim rounded to the nearest dollar $300,000

       III.         TYPE OF CASE        (If the case fits more than one type of case, select the most definitive category.) If the
                    most descriptive label is a subcategory (is indented under a broader category), place an x on both the main
                    category and subcategory lines.

                                                                                  ☐     Malpractice – other professional
               ☐ Condominium                                                    ☒ Other
               ☐ Contracts and indebtedness                                       ☐     Antitrust/Trade Regulation
               ☐ Eminent domain                                                   ☐     Business Transaction
               ☐ Auto negligence                                                  ☐     Circuit Civil - Not Applicable
               ☐ Negligence – other                                               ☐     Constitutional challenge-statute or ordinance
                 ☐    Business governance                                         ☐     Constitutional challenge-proposed amendment
                 ☐    Business torts                                              ☐     Corporate Trusts
                 ☐    Environmental/Toxic tort                                    ☒     Discrimination-employment or other
                 ☐    Third party indemnification                                 ☐     Insurance claims
                 ☐    Construction defect                                         ☐     Intellectual property
                 ☐    Mass tort                                                   ☐     Libel/Slander
                 ☐    Negligent security                                          ☐     Shareholder derivative action
                 ☐    Nursing home negligence                                     ☐     Securities litigation
                 ☐    Premises liability – commercial                             ☐     Trade secrets
                 ☐    Premises liability – residential                            ☐     Trust litigation
               ☐ Products liability
               ☐ Real Property/Mortgage foreclosure                             ☐ County Civil
                 ☐    Commercial foreclosure                                     ☐     Small Claims up to $8,000
                 ☐    Homestead residential foreclosure                          ☐     Civil
                 ☐    Non-homestead residential foreclosure                      ☐     Replevins
                 ☐    Other real property actions                                ☐     Evictions
               ☐ Professional malpractice                                        ☐     Other civil (non-monetary)
                 ☐    Malpractice – business
                 ☐    Malpractice – medical
            Case 6:20-cv-01251-CEM-EJK Document 1-1 Filed 07/13/20 Page 2 of 31 PageID 6


                                                   COMPLEX BUSINESS COURT

            This action is appropriate for assignment to Complex Business Court as delineated and mandated by the
            Administrative Order. Yes ☐ No ☒


    IV.        REMEDIES SOUGHT (check all that apply):
               ☒ Monetary;
               ☒ Non-monetary declaratory or injunctive relief;
               ☒ Punitive

    V.         NUMBER OF CAUSES OF ACTION:
                 (Specify)


               8

    VI.        IS THIS CASE A CLASS ACTION LAWSUIT?
                ☐ Yes
                ☒ No

    VII.       HAS NOTICE OF ANY KNOWN RELATED CASE BEEN FILED?
               ☒ No
               ☐ Yes – If “yes” list all related cases by name, case number and court:




    VIII.      IS JURY TRIAL DEMANDED IN COMPLAINT?
                ☒ Yes
                ☐ No



I CERTIFY that the information I have provided in this cover sheet is accurate to the best of my knowledge and belief, and
that I have read and will comply with the requirements of Florida Rule of Judicial Administration 2.425.

Signature:      s/ James P Tarquin
          Attorney or party
FL Bar No.: 906190
          (Bar number, if attorney)
                James P Tarquin
               (Type or print name)
     Date:      03/09/2020
          Case 6:20-cv-01251-CEM-EJK Document 1-1 Filed 07/13/20 Page 3 of 31 PageID 7
Filing # 104593974  E-Filed 03/09/2020 08:46:24 PM
Case 6:20-cv-01251-CEM-EJK Document 1-1 Filed 07/13/20 Page 4 of 31 PageID 8
Case 6:20-cv-01251-CEM-EJK Document 1-1 Filed 07/13/20 Page 5 of 31 PageID 9
Case 6:20-cv-01251-CEM-EJK Document 1-1 Filed 07/13/20 Page 6 of 31 PageID 10
Case 6:20-cv-01251-CEM-EJK Document 1-1 Filed 07/13/20 Page 7 of 31 PageID 11
Case 6:20-cv-01251-CEM-EJK Document 1-1 Filed 07/13/20 Page 8 of 31 PageID 12
Case 6:20-cv-01251-CEM-EJK Document 1-1 Filed 07/13/20 Page 9 of 31 PageID 13
Case 6:20-cv-01251-CEM-EJK Document 1-1 Filed 07/13/20 Page 10 of 31 PageID 14
Case 6:20-cv-01251-CEM-EJK Document 1-1 Filed 07/13/20 Page 11 of 31 PageID 15
Case 6:20-cv-01251-CEM-EJK Document 1-1 Filed 07/13/20 Page 12 of 31 PageID 16
Case 6:20-cv-01251-CEM-EJK Document 1-1 Filed 07/13/20 Page 13 of 31 PageID 17
Case 6:20-cv-01251-CEM-EJK Document 1-1 Filed 07/13/20 Page 14 of 31 PageID 18
Case 6:20-cv-01251-CEM-EJK Document 1-1 Filed 07/13/20 Page 15 of 31 PageID 19
Case 6:20-cv-01251-CEM-EJK Document 1-1 Filed 07/13/20 Page 16 of 31 PageID 20
Case 6:20-cv-01251-CEM-EJK Document 1-1 Filed 07/13/20 Page 17 of 31 PageID 21
Case 6:20-cv-01251-CEM-EJK Document 1-1 Filed 07/13/20 Page 18 of 31 PageID 22
Case 6:20-cv-01251-CEM-EJK Document 1-1 Filed 07/13/20 Page 19 of 31 PageID 23
Case 6:20-cv-01251-CEM-EJK Document 1-1 Filed 07/13/20 Page 20 of 31 PageID 24
Case 6:20-cv-01251-CEM-EJK Document 1-1 Filed 07/13/20 Page 21 of 31 PageID 25
Case 6:20-cv-01251-CEM-EJK Document 1-1 Filed 07/13/20 Page 22 of 31 PageID 26
Case 6:20-cv-01251-CEM-EJK Document 1-1 Filed 07/13/20 Page 23 of 31 PageID 27
Case 6:20-cv-01251-CEM-EJK Document 1-1 Filed 07/13/20 Page 24 of 31 PageID 28
Case 6:20-cv-01251-CEM-EJK Document 1-1 Filed 07/13/20 Page 25 of 31 PageID 29
Case 6:20-cv-01251-CEM-EJK Document 1-1 Filed 07/13/20 Page 26 of 31 PageID 30
Case 6:20-cv-01251-CEM-EJK Document 1-1 Filed 07/13/20 Page 27 of 31 PageID 31
Case 6:20-cv-01251-CEM-EJK Document 1-1 Filed 07/13/20 Page 28 of 31 PageID 32
Case 6:20-cv-01251-CEM-EJK Document 1-1 Filed 07/13/20 Page 29 of 31 PageID 33
         Case 6:20-cv-01251-CEM-EJK Document 1-1 Filed 07/13/20 Page 30 of 31 PageID 34
Filing # 104593974  E-Filed 03/09/2020 08:46:24 PM




                                                                        2020-CA-2680-O




                                                    3/12/2020
         Case 6:20-cv-01251-CEM-EJK Document 1-1 Filed 07/13/20 Page 31 of 31 PageID 35
Filing # 104593974  E-Filed 03/09/2020 08:46:24 PM




                                                                        2020-CA-2680-O




                                                3/12/2020
